Title: To James Madison from Henry Hill, 27 February 1807
From: Hill, Henry
To: Madison, James



Sir,
New York Feby: 27th: 1807.

I have the honor to enclose you a letter from Mr. Ramage, the person acting as vice Consul at Havana under my late commission as consul for Cuba.
The Intendant it appears is desirous of acertaining the quantity of Sugar and coffee smuggled in Neutral vessels from that Port, with a view probably to adopt some measures to prevent it in future.  It has been a pretty general practice of the Merchants there to make short clearances in order to save the duty; and this fraud upon the revenue is usually committed without the knowledge or consent of the American masters or Super Cargoes, who being obliged to employ Spanish Merchants to transact their business at the Custom House, have it not in their power to ascertain or to prevent such frauds.
I am of opinion the threats of the Intendant, will not be productive of any bad consequences, either to the commerce of the United States, or the consulate at the Havana.The Foudroyant is probably the 80 gun ship said to have been seen lately off our Coast.  I have the honor to be, Sir, Very respectfully Your Mo. Ob. Servt.

Henry Hill Jr:

